Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informality:  “(d) generate a report” should be “(e) generate a report”.  
Claim 12 is objected to because of the following informality: “wherein physicians generating orders for diagnostic imaging are ranked” should be “wherein the physicians generating orders for diagnostic imaging are ranked” based on the recitation of “physicians generating orders for diagnostic imaging” in claim 12 which claim 13 depends upon. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1 lns 12-13, the phrase “(d) provide a natural language processing of at least one of the linked order and analysis to generate at least one of” renders the claim indefinite because “analysis” lacks clear antecedent basis. It is unclear if NLP is being performed on analysis, where analysis is referring back to the previously introduced “position analysis” or if NLP is provided and analysis is performed on the at least one linked order to generate ... . For the sake of compact prosecution the term analysis is interpreted as “the position analysis” referring back to the previously introduced position analysis.
Any claim not specifically addressed is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-18 are within the four statutory categories.  Claims 1-9 are drawn to an electronic medical record system, which is within the four statutory categories (i.e. Claims 10-18 are drawn to a method for generating image utilization report from an electronic medical record system, which is within the four statutory categories (i.e. process).   
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. An electronic medical record system comprising: 
a digital network; 
a set of nodes allowing a communication of medical information on the digital network between nodes for use by healthcare professionals in clinical decision-making; and 
an electronic medical record server communicating with the set of nodes and operating to: 
(a) manage a database of the medical information accessible at the nodes; 
(b) record orders for diagnostic images, the orders indicating a clinical question motivating the order; 
(c) record position analysis of the diagnostic images obtained in response to the orders; 
provide a natural language processing of at least one of the linked order and analysis to generate at least one of: a first result code indicating that the diagnostic images help resolve clinical question and a second result code indicating that the diagnostic images do not help resolve the clinical question; and 
(d) generate a report indicating orders for diagnostic images characterized according to at least one of the first and second result codes.
  
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because recording orders including a clinical question motivating the order for diagnostic images, recording position analysis of the ordered diagnostic image, providing analysis to generate at least one of a first result code or a second result code indicating if the imaging was helpful in resolving the clinical question, and generating a report indicating orders characterized according to the first and/or second result code is an observation/evaluation/ judgment/analysis that can be performed in the human mind, but for the recitation of generic computer components (i.e. the claimed structural elements – a digital network, a set of nodes, an EMR server, and a database).  Any limitations not identified above as part of the mental process are deemed “additional elements,” and will be discussed in further detail below.
The generic recitation of “provide a natural language processing” of claim 1 which requires performance by a natural language processor, i.e., a computer, does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool 
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract ideas for Claims 10-18 are identical as the abstract idea for Claims 1-9, because the only difference between Claims 1 and 10 is that Claim 1 recites a system including natural language processing of the linked order and generating a first or second code, whereas Claim 10 recites a method without natural language processing where analysis is linked to a first or second code. Despite these differences, the abstract idea is the same for claims 1 and 10 and their substantially similar dependent claims.
Dependent Claims 2-9 and 11-18 include other limitations, for example Claims 2-4 and 11-13 recite additional details as to information included in the report specifically pertaining to the physicians, e.g., their identities are anonymous. Claims 5, 6, 14, and 15 also recite additional details as to information included in the report, e.g., number of orders assigned to each code type and the type of image modality. Claims 7- 9 and 16-18 recite additional details as to assigning the orders to a third result code and/ that an additional report may be generated, but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent Claim 1 and 10.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a 
In the present case, Claims 1-18 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. An electronic medical record system comprising: 
a digital network (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
a set of nodes allowing a communication of medical information on the digital network between nodes for use by healthcare professionals in clinical decision-making (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
an electronic medical record server communicating with the set of nodes and operating to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
(a) manage a database of the medical information accessible at the nodes (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
(b) record orders for diagnostic images, the orders indicating a clinical question motivating the order; 
(c) record position analysis of the diagnostic images obtained in response to the orders; 
(d) provide a natural language processing of at least one of the linked order and analysis to generate at least one of: a first result code indicating that the diagnostic images help resolve clinical question and a second result code indicating that the diagnostic images do not help resolve the clinical question (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)); and 
(d) generate a report indicating orders for diagnostic images characterized according to at least one of the first and second result codes.
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of recording orders including a clinical question motivating the order for diagnostic images, recording position analysis of the ordered diagnostic image, providing analysis to generate at least one of a first result code or a second result code indicating if the imaging was helpful in resolving the clinical question, and generating a report indicating orders characterized according to the first and/or second result code by utilizing a general purpose a digital network, a set of nodes, an EMR server, and a database;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see paragraphs [0039]-[0042], [0086]-[0087] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by managing a database by transmitting, receiving, storing information communicated between the set of nodes and the EMR server, which amounts to mere data gathering – see MPEP 2106.05(g);
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of utilizing a computer perform lateral language processing of at least one of the linked order for diagnostic imaging, which amounts to limiting the abstract idea to the field of medical images/the environment of computers, see MPEP 2106.05(h).
Accordingly, the claims a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-18 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional 
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0039]-[0042], [0086]-[0087] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0039] discloses that nodes can be “desktop computers or mobile devices" and [0040] discloses that networks are “generally understood in the art” which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry; 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of recording orders including a clinical question motivating the order for diagnostic images, recording position analysis of the ordered diagnostic image, providing analysis to generate at least one of a first result code or a second result code indicating if the imaging was 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by managing a database by transmitting, receiving, storing information communicated between the set of nodes and the EMR server, which amounts to mere data gathering– see MPEP 2106.05(g); 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives imaging request data from one healthcare professional, transmits the data request to another professional over the network, and transmits/receives data to/from the EMR server. See MPEP 2106.05(d)(II); 
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of utilizing a computer perform lateral language processing of at least one of the linked order for diagnostic imaging, which amounts to limiting the abstract idea to the field of medical images/the environment of computers, see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only 

The dependent claims Claims 2-9 and 11-18 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent Claims 2-4 and 11-13 recite additional details as to information included in the report specifically pertaining to the physicians, e.g., their identities are anonymous (merely further limiting the abstract idea). Claims 5, 6, 14, and 15 also recite additional details as to information included in the report, e.g., number of orders assigned to each code type and the type of image modality (merely further limiting the abstract idea). Claims 7- 9 and 16-18 recite additional details as to assigning the orders to a third result code and/ that an additional report may be generated (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received order and diagnostic images) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore claims 1-18 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0251857 to Thorne et al (hereinafter “Thorne”) in view of US 2014/0379378 to Cohen-Solal et al (hereinafter Cohen).
Regarding claim 1, Thorne discloses an electronic medical record system (Fig. 3) comprising: 
a digital network (310) (Fig. 3, 310 & [0035]);
a set of nodes (308a-308n) allowing a communication of medical information on the digital network (310) between nodes (308a-308n) for use by healthcare professionals in clinical decision-making (Fig. 3 and [0035] discloses medical professionals operate nodes 308a-308n to access information stored in data repositories 306 via the network and further that the information they access may be medical images of patients who, e.g., potentially have lung cancer, and that they may communicate from the computing devices to the server the diagnoses of the patients, interpreted as decision making. Figs. 2 & 3 and [0025] discloses the medical images, i.e., medical information, aid the medical professionals in making a diagnosis of the medical condition, i.e., in clinical decision making); and 
an electronic medical record server (302) communicating with the set of nodes (308a-308n) (Fig. 3, [0034]-[0035]; server is interpreted to be processing unit of claim 11 which is configured to perform the disclosed method) and operating to: 
(a) manage a database of the medical information (304) accessible at the nodes (308a-308n) (Figs. 2 & 3 and [0034] discloses that storage unit, i.e., database, is part of/in communication with server 302 and is configured to store information in tables I-III as well as Figs 1 &2, storing information in a database is interpreted as managing a database. See also description of physician interaction with the databases in [0025] & [0035]); 
(b) record orders for diagnostic images, (Fig. 1 & [0019] data collected includes clinical questions asked by the medical professional and the diagnostic tests, including imaging as disclosed in [0020], to be performed on the patient as requested by the medical professional to aid in the diagnosis of the patient, diagnostic tests are interpreted as an order for diagnostic images); 
(c) record position analysis of the diagnostic images obtained in response to the orders ([0022] discloses that a medical image reading professional in reading images creates a report or clinical findings; [0023] further discloses the report includes the diagnosis or clinical findings of the image(s), interpreted as the position analysis, is recorded in the report sent back to the physician 110 who requested the order);
(d) generate at least one of: a first result code indicating that the diagnostic images help resolve clinical question and a second result code indicating that the diagnostic images do not help resolve the clinical question ([0031]-[0032] and Table II - a score is assigned for each diagnostic image of a patient: a zero is assigned for an accurate diagnosis, i.e., a first code, interpreted as helping resolve the clinical question, and a 100 is assigned for a false negative, i.e., a second code, which is interpreted as not helping resolve the clinical question because it results in unwarranted treatment of a patient); and 
(d) generate a report indicating orders for diagnostic images characterized according to at least one of the first and second result codes ([0044] discloses generating one or more reports that present accuracy information of the medical image reading processionals; Table II & [0032] disclose an example report for an image reading professional including scores for several patients, each patient interpreted as an order for at least one diagnostic image, where a score of 0 is a code for an accurate image reading and a score of 100 is code for a false negative is associated with the image).
Although Thorne discloses that there are diagnostic imaging orders and that a physician making the request may indicate clinical question, e.g., see [0019], and further that a code indicating that the diagnostic image helped resolve a clinical question is generated Thorne does not explicitly disclose that the orders indicate a clinical question motivating the order; and
provide a natural language processing of at least one of the linked order and analysis. 
Cohen teaches that it was old and well known in the art of healthcare imaging, before the effective filing date of the claimed invention, for orders to indicate a clinical question motivating the order ([0002] teaches that when a physician submits a request for imaging of a patient the order includes a clinical question); and
provide a natural language processing of at least one of the linked order1 and analysis2 ([0020] teaches providing a natural language processing of a report of a imaging professional including processing of the impressions/diagnosis, i.e., the position analysis of the report).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare imaging before the effective filing date of the claimed invention to modify the healthcare imaging system including performing analytics on healthcare imaging professionals disclosed by Thorne to incorporate for orders to indicate a clinical question motivating the order and to provide a natural language processing of at least one of the linked order and analysis as taught by Cohen in order to provide the image reading professionals with as much information as possible 

Regarding claim 2, depending on claim 1, Thorne further discloses wherein the report indicates orders identified to at least one of the first and second result codes on a per physician basis (Table II & [0032] discloses each of the orders and the first or second result code for a physician which is on a per physician basis; alternatively- Table III, [0033]; the report may be a table where the shows the aggregated codes on a per physician basis which represents the average score of all the orders reviewed by the physician).

Regarding claim 5, depending on claim 1, Thorne further discloses wherein the report is selected from the group consisting of: a report indicating absolute number of orders identified to at least one of the first and second result codes and a report indicating a number of orders identified to at least one of the first and second result codes for a given physician in proportion to a total number of orders generated by the given physician ([0023] & [0050] disclose that the report may include a ratio of misdiagnoses, i.e., second result codes, in relation to the total number of diagnoses performed).

Regarding claim 6, depending on claim 1, Thorne further discloses wherein the report further identifies at least one of a diagnostic image modality and a type of diagnostic image ([0044] discloses that the reporting module can organize the report based on modality with respect to each anatomic region, interpreted as being both modality and type of diagnostic image as [0016] of Applicant’s originally filed specification specifies a “head CT” as a type of diagnostic image).

Regarding claims 10, Thorne discloses a method of providing efficient utilization of medical imaging using an electronic medical record system having a digital network (310) interconnecting a set of nodes (308a-308n) exchanging medical information for use by healthcare professionals in clinical decision-making (Fig. 3 and [0035] discloses medical professionals operate nodes 308a-308n to access information stored in data repositories 306 via the network and further that the information they access may be medical images of patients who, e.g., potentially have lung cancer, and that they may communicate from the computing devices to the server the diagnoses of the patients, interpreted as decision making. Figs. 2 & 3 and [0025] discloses the medical images, i.e., medical information, aid the medical professionals in making a diagnosis of the medical condition, i.e., in clinical decision making), the nodes (308a-308n) communicating with an electronic medical record server (302) executing a stored program to perform the steps of (Fig. 3, [0034]-[0035], server is interpreted to be processing unit of claim 11 which is configured to perform the disclosed method):
(a) manage a database of the medical information (304) accessible at the nodes (308a-308n) (Figs. 2 & 3 and [0034] discloses that storage unit, i.e., database, is part of/in communication with server 302 and is configured to store information in tables I-III as well as Figs 1 &2, storing information in a database is interpreted as managing a database. See also description of physician interaction with the databases in [0025] & [0035]); 
(Fig. 1 & [0019] data collected includes clinical questions asked by the medical professional and the diagnostic tests, including imaging as disclosed in [0020], to be performed on the patient as requested by the medical professional to aid in the diagnosis of the patient, diagnostic tests are interpreted as an order for diagnostic images); 
(c) link the orders to both an analysis of diagnostic images obtained in response to the orders ([0022] discloses that a medical image reading professional in reading images creates a report or clinical findings; [0023] further discloses the report includes the diagnosis or clinical findings of the image(s), interpreted as the position analysis, is recorded, interpreted as linked, in the report sent back to the physician 110 who requested the order) and at least one of: a first result code indicating that the diagnostic images help resolve clinical question and a second result code indicating that the diagnostic images do not help resolve the clinical question ([0031]-[0032] and Table II - a score is assigned for each diagnostic image of a patient: a zero is assigned for an accurate diagnosis, i.e., a first code, interpreted as helping resolve the clinical question, and a 100 is assigned for a false negative, i.e., a second code, which is interpreted as not helping resolve the clinical question because it results in unwarranted treatment of a patient); and 
(d) generate a report indicating orders for diagnostic images characterized according to at least one of the first and second result codes ([0044] discloses generating one or more reports that present accuracy information of the medical image reading processionals; Table II & [0032] disclose an example report for an image reading professional including scores for several patients, each patient interpreted as an order for at least one diagnostic image, where a score of 0 is a code for an accurate image reading and a score of 100 is code for a false negative is associated with the image).
Although Thorne discloses that there are diagnostic imaging orders and that a physician making the request may indicate clinical question, e.g., see [0019], Thorne does not explicitly disclose that the orders indicate a clinical question motivating the order. 
Cohen teaches that it was old and well known in the art of healthcare imaging, before the effective filing date of the claimed invention, for orders to indicate a clinical question motivating the order ([0002] teaches that when a physician submits a request for imaging of a patient the order includes a clinical question).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare imaging before the effective filing date of the claimed invention to modify the healthcare imaging system including performing analytics on healthcare imaging professionals disclosed by Thorne to incorporate for orders to indicate a clinical question motivating the order as taught by Cohen in order to provide the image reading professionals with as much information as possible to ease performance of their job and to document information that may be relevant to the future examination of the patient, e.g., see Cohen [0002] and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 

Claim 11 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.



Claim 15 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claims 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Cohen and further in view of US 2013/0103425 to Julsrud and further in view of US 2007/0055482 to Goodermote et al (hereinafter “Goodermote”).
Regarding claim 3, depending on claim 2, Thorne discloses including the names of physicians in the report (Table III, [0033]) 
Thorne does not disclose wherein the physicians are physicians generating orders for diagnostic imaging and that the physicians are anonymous in the report.
Julsrud teaches that it was old and well known in the art of evaluating medical professionals, before the effective filing date of the claimed invention to evaluate physicians generating orders for diagnostic imaging ([0015] teaches evaluating physician that submit requests for imaging).
Therefore, it would have been obvious to one of ordinary skill in the art of evaluating medical professionals before the effective filing date of the claimed invention to modify the system of evaluating medical professionals disclosed by the modified combination of Thorne/Cohen to incorporate evaluating physicians generating orders for diagnostic imaging as taught by Julsrud in order to mitigate waste, fraud, abuse, and excessive costs, e.g., see [0003] & 
Goodermote teaches that it was old and well known in the art of analyzing data to anonymize the physician information ([0086] discloses that physician information is kept confidential, i.e., anonymized).
Therefore it would have been obvious to one of ordinary skill in the art of analyzing data before the effective filing date of the claimed invention to modify the system of the modified combination of Thorne/Cohen/Julsrud to incorporate to anonymize the physician information as taught by Goodermote to encourage dissemination of clinical data that can be used for e.g., benchmarking of medical outcomes, patient safety, and quality of health care, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. See Goodermote [0013]-[0014].

Claim 12 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 13 recites substantially similar limitations as those addressed in claim 4, and, as such, is rejected for similar reasons as given below.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Cohen and further in view of Julsrud.
Regarding claim 4, depending on claim 2, Thorne further discloses wherein physicians for diagnostic imaging are ranked according to numbers of orders characterized according to at (Table III & [0033] discloses that the professionals may be listed from best to worst in order of aggregated codes).
The modified combination of Thorne/Cohen does not disclose where in the physicians being evaluated are the physicians generating orders for diagnostic imaging.
Julsrud teaches that it was old and well known in the art of evaluating medical professionals, before the effective filing date of the claimed invention to evaluate physicians generating orders for diagnostic imaging ([0015] teaches evaluating physician that submit requests for imaging).
Therefore, it would have been obvious to one of ordinary skill in the art of evaluating medical professionals before the effective filing date of the claimed invention to modify the system of evaluating medical professionals disclosed by the modified combination of Thorne/Cohen to incorporate evaluating physicians generating orders for diagnostic imaging as taught by Julsrud in order to mitigate waste, fraud, abuse, and excessive costs, e.g., see [0003] & [0015], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Cohen and further in view of Liza Haar, “Fix Radiology Workflows with Business Analytics”, DIAGNOSTIC IMAGING, January 18, 2016 (hereinafter Haar).
Regarding claim 7, depending on claim 1, Thorne does not disclose wherein the diagnostic orders are further linked to a third result code indicating a need for a follow-up diagnostic image and wherein the electronic medical record server further generates a second report indicating compliance in obtaining the follow-up diagnostic image.
 (Follow-up Recommendations teaches applying a code to the ordered image that indicates that follow-up imaging is required) and to generate a report indicating compliance in obtaining the follow-up diagnostic image (Follow-up Recommendations teaches generating escalating alerts if the follow-up has not been scheduled or completed, which is interpreted as generating a report indicating compliance).
Therefore it would have been obvious for one of ordinary skill in the art of radiology before the effective filing date of the claimed invention to have modified the system disclosed by Thorne to link diagnostic orders to a result code indicating a need for a follow-up diagnostic image and to generate a report indicating compliance in obtaining the follow-up diagnostic image as taught by Haar to help close the gaps in radiology workflow and improve compliance with follow up imaging, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. See Haar Follow-up Recommendations.

Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Cohen and further in view of US 2013/0173308 to Hough et al (hereinafter Hough).
([0044] discloses that multiple reports, i.e., at least a first and a second report, are generated by the medical professional data processing module which as discussed further in [0045] is performed by the server 302). 
Thorne does not explicitly teach: wherein the report indicates a fiscal expenditure for diagnostic images according to the orders.
Hough teaches that it was old and well known in the art of analyzing diagnostic imaging data, before the effective filing date of the claimed invention, for a report to indicate a fiscal expenditure for diagnostic images according to the orders (Fig. 7 and [0064] disclose a report can allow a comparison between revenue, i.e., the fiscal expenditure of patients, and exam volume. Exam volume is interpreted as a number of diagnostic imaging orders by modality type. [0008] further discloses that alternative to revenue being compared to exam volume, total technical fees or professional fees can be compared, which are interpreted as fiscal expenditure of the healthcare practice for diagnostic images. See Hough [0068].
Therefore, it would have been obvious to one of ordinary skill in the art of analyzing diagnostic imaging data before the effective filing date of the claimed invention to modify the system of reviewing medical professionals of the modified combination of Thorne/Cohen to incorporate for a report to indicate a fiscal expenditure for diagnostic images according to the orders as taught by Hough in order to assess the need for changes to operations of an imaging facility on a cost basis, e.g., see Hough [0068], and because doing so could be readily and easily 

Claim 17 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for similar reasons as given above.

Regarding claim 9, depending on claim 1, the modified combination of Thorne/Cohen does not further teach: wherein the diagnostic orders are further linked to at least one additional result code selected from the group of codes indicating: diagnostic imaging associated with an interventional procedure and diagnostic imaging associated with medical emergencies.
Hough teaches that it was old and well known in the art of radiology, before the effective filing date of the claimed invention, for diagnostic orders are further linked to at least one additional result code selected from the group of codes indicating: diagnostic imaging associated with an interventional procedure and diagnostic imaging associated with medical emergencies ([0043] & [0045] discloses that the radiology information system (RIS – [0002]) sends messages over the network to devices where the messages can include the type of study being request, interpreted as an image order, a procedural code for the requested study, and the department the patient is being referred to, e.g. emergency department which is interpreted as being associated with a medical emergency – all information is included in a message and thus is interpreted as being linked together.).
Therefore, it would have been obvious to one of ordinary skill in the art of analyzing diagnostic imaging data before the effective filing date of the claimed invention to modify the system of reviewing medical professionals of the modified combination of Thorne/Cohen to 

Claim 18 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the sake of compact prosecution “the linked order” is interpreted as “the orders”.
        2 For the sake of compact prosecution the term analysis is interpreted as “the position analysis” referring back to the previously introduced position analysis.